t c summary opinion united_states tax_court layvonne newell petitioner v commissioner of internal revenue respondent docket no 3292-04s filed date layvonne newell pro_se john f driscoll for respondent wherry judge the petition in this case was filed pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the instant proceeding arises from a petition for judicial review filed in response to a notice of unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended determination concerning collection action s under sec_6320 and or the issue for decision is whether respondent may proceed with collection action as so determined background on or about date petitioner filed a federal_income_tax return for the year she reported thereon wage income of dollar_figure a tax_liability of dollar_figure a withholding credit of dollar_figure and a remaining amount due of dollar_figure no payment was submitted with the return at that time petitioner also had outstanding tax_liabilities for the and taxable years all stemming likewise from self-reported amounts in conjunction with insufficient withholding or other payment in august of petitioner entered into an installment_agreement with respondent to make appropriate payments to satisfy her outstanding and liabilities however shortly thereafter petitioner was diagnosed with brain cancer and apparently defaulted on the installment_agreement after a single payment she has since undergone brain surgery chemotherapy and radiation treatments and has been unable to work petitioner was previously employed as a registered nurse on or about date respondent assessed the reported liability as well as statutory additions to tax and interest subsequently during april of internal_revenue_service irs representatives of the kansas city missouri office communicated with petitioner regarding her then- outstanding and liabilities petitioner apprised the representatives concerning her medical situation indicating that she had been out of work since her surgery in september of and subsequent commencement of chemotherapy and that she would continue to be out of work until at least august of the representatives advised petitioner that she would need to provide relevant financial information before she could be afforded any type of administrative relief these communications ended with an understanding that petitioner would contact the representatives by date to update them as to her health and employment status when petitioner failed to contact the irs as agreed a final notice_of_intent_to_levy and notice of your right to a hearing was issued to petitioner on date with respect to her income_tax liabilities in response petitioner submitted a timely form request for a collection_due_process_hearing setting forth her disagreement with the notice_of_levy as follows i do not agree with this levy seizure because now i’m not working and i won’t be working until at least next year my doctor still has me on chemotherapy i am not able to pay this at this time as was the situation with respect to and petitioner filed a federal_income_tax return for reporting a balance due and insufficient withholding on or about date petitioner contacted the kansas city missouri office and advised that she remained out of work due to ongoing chemotherapy and was unable to pay her outstanding tax_liabilities representatives indicated that they would send to petitioner a form 433-a collection information statement for wage earners and self-employed individuals and asked that she call them back with the requested financial information by date on date the representatives tried to contact petitioner by telephone but when they were unsuccessful either in reaching her or in leaving a message they sent the previously discussed form 433-a with a letter asking that petitioner return the completed form by date on date petitioner provided financial information telephonically to representatives of the kansas city missouri office after reviewing the information representatives determined that further substantiation was needed they again tried to reach petitioner by telephone or to leave a message but were unsuccessful at that juncture petitioner’s case was forwarded to the irs office of appeals in jackson mississippi respondent’s motion for summary_judgment mistakenly refers in several instances to a form 433-f rather than a form a the correct designation for the document is clear from the record and is used throughout this opinion by a letter dated date suzanne l magee the settlement officer to whom petitioner’s case had been assigned scheduled a hearing for date in jackson mississippi the letter also advised petitioner regarding collection alternatives stating under the collection_due_process provisions i can consider payment alternatives if you do not have the immediate ability to fully satisfy this tax debt you may qualify for a monthly payment agreement or an offer-in-compromise based upon an inability to pay if you would sic to explore payment arrangements please complete the enclosed form 433-a collection information statement copies of all monthly billings including utilities and installment notes as well as bank statements must be provided as attachments to the statement in verifying the accuracy of the financial information provided on the statement for variable monthly billing amounts and your banking statements include at least months worth so an average amount can be considered please provide the completed statements with the attachments to me by date on date petitioner and ms magee discussed the status of petitioner’s collection hearing request by telephone during that conversation petitioner informed ms magee that she had already completed and provided to the irs a form 433-a ms magee asked that petitioner provide her before the scheduled hearing with a completed copy either of the previous form 433-a or of the 433-a enclosed with ms magee’s date letter there is no evidence in the record that petitioner in fact provided a written completed form 433-a during her communications with the kansas city mo irs office the collection hearing between petitioner and ms magee was held as scheduled on date the only position asserted by petitioner at the hearing was that she was unable to pay her outstanding liabilities in support thereof she provided to ms magee a completed form 433-a on the form 433-a petitioner indicated that she and one dependent a son of years of age lived with her parents that petitioner was on leave from her occupation as a registered nurse and that petitioner possessed assets to the extent of dollar_figure of furniture and personal effects and a dollar_figure balance in a savings account the form 433-a then reflected the following analysis of monthly income and living_expenses monthly income disability insurance dollar_figure monthly expenses food clothing and misc dollar_figure housing and utilities parents dollar_figure dollar_figure transportation health care dollar_figure dollar_figure life_insurance other expenses dollar_figure total big_number the dollar_figure in other expenses was for a contribution to petitioner’s church the court notes that petitioner apparently rounded the total of dollar_figure for the listed expenses after analysis of the form 433-a ms magee advised petitioner that assuming the expenses claimed on the form 433-a could be substantiated petitioner would appear to qualify for an installment_agreement with monthly payments of dollar_figure in arriving at her determination with respect to a dollar_figure payment ms magee took into account the following specific monthly amounts the dollar_figure of claimed disability insurance_income dollar_figure for food clothing and miscellaneous expenses pursuant to irs national standards although petitioner claimed only dollar_figure on her form 433-a the dollar_figure claimed for housing and utilities the dollar_figure claimed for transportation the dollar_figure claimed for health care and the dollar_figure claimed for insurance the claimed charitable_contribution was not allowable under irs procedures when petitioner objected to a dollar_figure payment on grounds that it would negatively impact her ability to make an appropriate tithe to her church ms magee pointed out that disallowance of the contribution amount was largely offset by allowance of an additional dollar_figure for food clothing and miscellaneous expenses the collection hearing concluded with an understanding that petitioner would provide the remaining necessary substantiation and would advise ms magee by date if she was interested in accepting a dollar_figure monthly installment_agreement having received no further response from petitioner respondent on date issued to petitioner the aforementioned notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action petitioner’s petition challenging this notice was filed on date and reflected an address in hazlehurst mississippi she therein expressed her request for relief as follows i am requesting to extend the period of payment due to the fact that i am currently on disability and have medical payments illegible medical insurance payment due i don’t know when i’ll be returning to work but i do need an extension on the payment period on date john f driscoll trial counsel for respondent in this case sent to petitioner a letter explaining his intent to file a motion for summary_judgment and inviting petitioner instead to contact him within days if she wished to discuss any offer of payment to resolve the case or to provide any additional relevant financial information thereafter on date mr driscoll reached petitioner by telephone and during that conversation petitioner displayed some interest in providing additional information in an attempt to reach a settlement of her case the parties agreed that mr driscoll would provide petitioner with a new form 433-a and that petitioner in the near future would submit any additional information or offer of settlement that she wished to be considered in connection with this case mr driscoll then sent a followup letter dated date enclosing a form 433-a noting that a dollar_figure monthly installment_payment did not appear unreasonable based on the financial information provided to date and encouraging petitioner to provide information that she felt accurately described her current financial situation and a specific alternative to the proposed dollar_figure monthly payment on date respondent filed a motion for summary_judgment the court issued an order directing petitioner to file any response on or before date and in the interim on date held a conference call with the parties to encourage them to work together in resolving this matter and to impress upon petitioner the importance of current and accurate financial data on date a letter received from petitioner was filed as her response to the motion for summary_judgment in that document petitioner stated inter alia i take full responsibility for not paying taxes in the 90s and for not having enough withheld in the early 2000s prior to this time i always paid my tax obligations i thought it would be easy for me to play ‘catch up’ and pay the taxes at a later date but i didn’t factor in the penalties and interest the irs would add to the tax bill i did have a payment plan with the irs and was making payments until i was diagnosed with a brain tumor and underwent brain surgery right now i’m in the biggest fight of my life-the fight for my life-and i must be honest with you my tax obligation has not been a priority i know i’m still responsible for this liability and i am willing to resolve this matter but i cannot afford dollar_figure per month in case you have not seen the financial statement i completed for the irs here’s a breakdown of my monthly income and expenses disability_income which started in dollar_figure expenses health insurance dollar_figure mo hospital bills dollar_figure mo doctor’s bills dollar_figure mo my medications dollar_figure mo my son’s medications dollar_figure mo my son’s school obligations uniforms dollar_figure six mo lunch dollar_figure mo travel for doctor’s appointments dollar_figure mo household expenses dollar_figure mo as of i’ll be responsible for chemotherapy out of my pocket which will be approx dollar_figure-5000 per treatment with approx treatments food dollar_figure mo miscellaneous dollar_figure-150 mo petitioner closed the financial information in her letter with i can send them dollar_figure per month in light of my other more pressing obligations respondent’s motion was calendared for hearing on date in jackson mississippi both parties appeared and were given an opportunity to be heard petitioner elected at that time to be sworn in to offer testimony and to be subjected to cross-examination she testified generally about her medical and financial situation and she confirmed that her expenses had changed since she submitted the form 433-a to ms magee she did not however provide an updated form 433-a nor did she offer evidence substantiating any of the expenses reflected in the above-quoted letter when questioned by the court as to how she determined that dollar_figure a month was the most that you could afford to pay in your current situation petitioner responded well i pay other things that before when i went to talk with the irs agent they didn’t allow so i still have to pay them so usually i just said well i can afford dollar_figure a month out of what i have to pay at the conclusion of the proceedings the court took respondent’s motion for summary_judgment under advisement however because petitioner chose essentially to try her case on the merits we shall now deny respondent’s motion as moot and shall decide the case on the full record presented i collection actions--general rules discussion sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has received notice of the opportunity for administrative review of the matter in the form of a hearing before the irs office of appeals sec_6330 grants a taxpayer the right to a fair hearing before an impartial appeals officer upon request sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a district_court depending upon the type of tax in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 ii analysis nothing in the record indicates that petitioner has at any time throughout the administrative or judicial proceedings attempted to challenge her underlying tax_liability in fact in her response to respondent’s motion she writes i know i’m still responsible for this liability and i am willing to resolve this matter but i cannot afford dollar_figure per month she likewise stated at the hearing that this case has come about because i do owe the government money accordingly we review respondent’s determination to proceed with collection for abuse_of_discretion action constitutes an abuse_of_discretion under this standard where arbitrary capricious or without sound basis in fact or law 112_tc_19 in her petition petitioner asks for an extension on the payment period and in her response to the motion for summary_judgment she expresses a willingness to work out another payment plan or an offer_in_compromise sec_6159 and sec_7122 govern installment agreements and offers-in-compromise respectively sec_6159 as in effect at the time petitioner’s case was before the irs office of appeals provided the secretary is authorized to enter into written agreements with any taxpayer under which such taxpayer is allowed to satisfy liability for payment of any_tax in installment payments if the secretary determines that such agreement will facilitate collection of such liability regulations promulgated under sec_6159 grant to the irs discretion to accept or reject any proposed installment_agreement sec_301_6159-1 proced admin regs the irs has set forth procedures in the internal_revenue_manual irm for evaluating whether an installment_agreement will facilitate collection see administration internal_revenue_manual cch sec_5 to with exhibits at big_number big_number these procedures operate through an analysis of the taxpayer’s current financial system comparing monthly income to allowable expenses see id this court has held that reliance on irm guidelines in evaluating an installment_agreement does not constitute an abuse_of_discretion in the context of collection proceedings e g 123_tc_1 affd 412_f3d_819 7th cir etkin v commissioner tcmemo_2005_245 castillo v commissioner tcmemo_2004_238 schulman v commissioner tcmemo_2002_129 sec_7122 as pertinent here authorizes the secretary to compromise any civil case arising under the internal revenue laws regulations promulgated under sec_7122 set forth three grounds for compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs with respect to the third-listed ground a compromise may be entered into to promote effective tax_administration where a collection of the full liability would cause economic hardship or b exceptional circumstances exist such that collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner and compromise will not undermine compliance by taxpayers with the tax laws sec_301 b proced admin regs economic hardship is defined as an inability to meet reasonable basic living_expenses sec_301_6343-1 proced admin regs turning to the case at bar the court certainly sympathizes with the personal and medical difficulties endured by petitioner in recent years however the record lacks evidence that would establish an abuse_of_discretion on the part of respondent in evaluating petitioner’s circumstances the only form 433-a in evidence submitted by petitioner despite repeated invitations to provide updated documentation does not when analyzed in accordance with the irm show that an installment_agreement of dollar_figure would be unreasonable nor does it establish an inability to meet basic living_expenses the only other financial information offered by petitioner ie the figures set forth in her date response to the motion for summary_judgment and testified to at trial is problematic on several fronts first and foremost the amounts are completely unsubstantiated there would also appear to be rounding and estimation the extent of which is unclear the reference to an expense for chemotherapy for instance is broad generalized and affords no meaningful way to arrive at a monthly outlay furthermore the dollar_figure monthly payment suggested by petitioner seems to be a random number not derivable from or bearing any particular relationship to the expenses upon which it is purportedly premised as a result the court is unable to say that respondent at any point arbitrarily or unreasonably failed to take into account meaningful and pertinent information about petitioner’s financial situation that would render the determination to proceed with levy an abuse_of_discretion see orum v commissioner supra etkin v commissioner supra as much as we would like to assist petitioner in light of her repeated failure to take advantage of opportunities to provide adequate documentation of her apparently changed financial circumstances we simply do not have before us evidence to show that a remand would be appropriate and productive the court will sustain respondent’s collection action to reflect the foregoing an appropriate order denying respondent’s motion for summary_judgment and decision for respondent will be entered
